DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2018 has been considered by the Examiner.

Drawings
The drawings submitted on 03/05/2018 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 03/05/2018, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/05/2020, with respect to the prior art, especially with respect to Nishinakama, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 7, line 1, the preamble “recording apparatus” has been replaced with --The recording apparatus--.  
Permission for the above Examiner’s Amendment was given by Applicant’s representative, Mrs. Lynne Wang, in a telephonic interview on 1/14/2021. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious “a motor accommodation portion disposed at an end portion of the recording apparatus and having a recessed portion that accommodates the main body of the motor, the motor accommodation portion including a frame attaching portion formed at a front end of the motor accommodation portion; a motor mounting frame having a first frame surface and a second frame surface, the motor mounting frame being removably attached to the frame attaching portion by a fastening member, wherein: when the second frame surface of the motor mounting frame is removed from the frame attaching portion, the motor is in a detached state, such that the motor is removable from the motor accommodation portion, when the second frame surface of the motor mounting frame is attached to the frame attaching portion by the fastening member, the motor is in an attached state, such that the main body of the motor is contained in the recessed portion of the motor accommodation portion and not 
Applicant has argued (see Remarks of 11/05/2020) that the prior art lacks the claimed limitations; in particular page 10, “However, Nishinakama does not [disclose] a motor accommodation portion having a recessed portion that accommodates the main body of the motor.” This is persuasive. The prior art of record lacks the claimed features, as quoted above; and, further, to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658